
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3527
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 17, 2009
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To increase the maximum mortgage amount
		  limitations under the FHA mortgage insurance programs for multifamily housing
		  projects with elevators and for extremely high-cost areas.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Multifamily Loan Limit Adjustment
			 Act of 2009.
		2.FHA mortgage
			 amount limits for elevator-type structures
			(a)AmendmentsThe National Housing Act is amended in each
			 of the provisions specified in subsection (b)—
				(1)by inserting
			 with sound standards of construction and design after
			 elevator-type structures the first place such term appears;
			 and
				(2)by striking
			 to not to exceed and all that follows through sound
			 standards of construction and design each place such terms appear and
			 inserting by not more than 50 percent of the amounts specified for each
			 unit size.
				(b)Provisions
			 amendedThe provisions of the
			 National Housing Act specified in this subsection are as follows:
				(1)Subparagraph (A)
			 of section 207(c)(3) (12 U.S.C. 1713(c)(3)(A)).
				(2)Subparagraph (A)
			 of section 213(b)(2) (12 U.S.C. 1715e(b)(2)(A)).
				(3)Subclause (I) of section 220(d)(3)(B)(iii)
			 (12 U.S.C. 1715k(d)(3)(B)(iii)(I)).
				(4)In section 221(d)
			 (12 U.S.C. 1715l(d))—
					(A)subclause (I) of
			 paragraph (3)(ii); and
					(B)subclause (I) of paragraph (4)(ii).
					(5)Subparagraph (A)
			 of section 231(c)(2) (12 U.S.C. 1715v(c)(2)(A)).
				(6)Subparagraph (A)
			 of section 234(e)(3) (12 U.S.C. 1715y(e)(3)(A)).
				3.FHA mortgage
			 amount limits for extremely high-cost areasSection 214 of the National Housing Act (12
			 U.S.C. 1715d) is amended—
			(1)in the first
			 sentence—
				(A)by inserting , or with respect to
			 projects consisting of more than four dwelling units located in an extremely
			 high-cost area as determined by the Secretary after or the
			 Virgin Islands the first place such term appears;
				(B)by inserting
			 , or to construct projects consisting of more than four dwelling units
			 on property located in an extremely high-cost area as determined by the
			 Secretary after or the Virgin Islands the second place
			 such term appears; and
				(C)by inserting
			 , or with respect to projects consisting of more than four dwelling
			 units located in an extremely high-cost area as determined by the
			 Secretary after or the Virgin Islands the third place
			 such term appears;
				(2)in the second sentence—
				(A)by inserting
			 , or with respect to a project consisting of more than four dwelling
			 units located in an extremely high-cost area as determined by the
			 Secretary, after or the Virgin Islands the first place
			 such term appears; and
				(B)by inserting , or in the case of a
			 project consisting of more than four dwelling units in an extremely high-cost
			 area as determined by the Secretary, in such extremely high-cost area,
			 after or the Virgin Islands the second place such term appears;
			 and
				(3)in the section
			 heading, by striking and the virgin islands and
			 inserting the virgin
			 islands, and extremely high-cost
			 areas.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply to mortgages insured under title II of the National
			 Housing Act after September 30, 2009.
		
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
